Citation Nr: 9933081	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to June 1961 
and March 1968 to October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The RO denied the issue of entitlement to a TDIU in an April 
1999 decision.  Neither veteran nor his representative has 
specifically addressed this denial in either a statement or 
in the representative's July 1999 informal hearing 
presentation.  Additionally, the only issue addressed at a 
video conference hearing in September 1999 was the claim for 
an increased evaluation.  In a recent United States Court of 
Appeals for Veterans Claims (Court) decision, however, it was 
held that when a RO is considering a rating increase claim 
for a veteran whose scheduler rating meets the minimum 
criteria of rating evaluations for a total rating based upon 
individual unemployability, and there is evidence of current 
service-connected unemployability in the veteran's claims 
file, evaluation of the claim must also include an evaluation 
of a reasonably raised claim for a TDIU rating.  38 C.F.R. 
§§ 3.155(c), 3.157(b), 4.16(a); See Norris v. West, 12 Vet. 
App. 413 (1999).  As it is clear that the current case is in 
the posture identified by Norris, and as the Board concludes 
that the veteran will not be prejudiced if the issue of 
entitlement to a TDIU due to service-connected disabilities 
is addressed, the Board will review this question as part of 
the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's service-connected disorders include PTSD, 
rated in accordance with this determination as 70 percent 
disabling; injury to the cervical spine with loss of height 
at C-5, rated as 30 percent disabling; spondylolisthesis at 
L5-S1, rated as 20 percent disabling; neuropathy of the left 
mandible nerve, rated as 10 percent disabling; and the 
following noncompensable disabilities, scar of the right 
inguinal region, post excision lipoma of the right spermatic 
cord; fracture of the right middle finger; scar due to 
laceration of the scalp and post excision nevus on the chin, 
and fracture of the right mandible.  The combined rating is 
now 90 percent.  

3.  The appellant's PTSD is productive of severe symptoms, 
including sleep disturbance with almost nightly dreams 
related to service in Vietnam, depression, a blunted affect, 
isolation from others, difficulty concentrating, and 
intrusive thoughts, and is productive of severe impairment in 
his ability to work and to relate to others.  

4.  The veteran's service-connected disorders renders him 
unable to maintain any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating, but not 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.129, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (1996).  

2.  The veteran is unemployable solely as a result of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 
3.341, 3.400, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for PTSD was established upon rating 
decision in March 1993 and a 30 percent rating was assigned.  
The record does not show a history of psychiatric disability 
prior to January 1992.  At that time, he began to be seen at 
a VA facility for his psychiatric complaints that included 
thoughts of his military service and his time in Vietnam as a 
helicopter pilot.  He had feelings of guilt and reported 
sleep disturbance, difficulty concentrating, and he was 
depressed upon VA examination in 1992.  PTSD was diagnosed.  

A VA hospital summary reflects that the veteran was 
hospitalized due to psychiatric symptomatology from late 
January 1994, to March 3, 1994.  He reported increased 
depressed and recurrent intrusive thoughts regarding Vietnam, 
with flashbacks.  The hospital summary shows that he 
responded to treatment, and at the time of discharge, he was 
described as improved.  The examiner noted that thought 
production was goal-directed, and his insight was fair.  His 
judgment was somewhat impaired, but the examiner thought he 
was employable.  

In an April 1994 rating decision, the RO assigned a temporary 
total rating (TTR) from January 28, 1994, through the end of 
March 1994.  The TTR was to be followed by reinstatement of 
the 30 percent evaluation.  

The record reflects that the veteran was hospitalized again 
at a VA facility in late 1994.  Specifically, he was admitted 
on November 23, 1994, and was discharged on December 14, 
1994.  He initially presented with daily nightmares and 
flashbacks for three months.  He reported suicidal ideation 
as he was unable to get help and get his medications refilled 
in Mexico where he lived.  He was unemployed.  The veteran 
stated that he smoked marijuana but denied alcohol abuse.  On 
admission, his speech was fluent, with a normal rate and 
tone.  His mood was depressed, and his affect was restricted 
and flat.  There were no suicidal or homicidal ideations.  He 
was alert and oriented.  His hospital course was significant 
for positive urine toxin testing, to include after passes 
from the hospital.  Upon discharge, he was given an irregular 
discharge.  It was noted that the veteran was considered 
employable at time of discharge.  

In a March 1995 rating action, the veteran as again assigned 
a temporary total rating.  This award was effective from 
November 23, 1994, through the end of December 1994, to be 
followed by the 30 percent rating.  

Private reports were added to the record in May 1995.  These 
documents reflect that an orthopedic evaluation was conducted 
in March 1995.  The psychiatric evaluation is not dated.  The 
orthopedic examination report reflects that even though all 
of the angles of motion of the cervical spine were complete, 
they were painful.  The dorsal lumbar spine was also painful 
upon digital pressure.  There was muscle spasm due to 
paravertebral contracture.  There was limitation of flexion 
and extension at the elbow and deformity of the forearm.  The 
psychiatric examination report indicates that the veteran's 
main complaints were nightmares, sadness, helplessness, death 
thoughts, loss of interest, and easy fatigability.  Upon 
examination, the examiner noted that the veteran's symptoms 
were congruent to his depressive symptomatology.  There were 
no delusions or hallucinations, but he had impaired insight 
and was pessimistic.  He continued to exhibit elusive social 
behavior.  The diagnoses included dysthymia, PTSD, and major 
depression.  

The 30 percent rating in effect for PTSD was confirmed and 
continued upon rating determination in August 1995.  

Subsequently dated VA records show that the appellant was 
hospitalized due to an acute exacerbation of depression and 
wartime flashbacks in October-November 1995.  He was 
medicated during hospitalization and gradually began to show 
improvement and his symptoms of depression resolved.  

In a February 1996 rating decision, a TTR was assigned for 
the period from October 3, 1995, to the end of November 1995, 
to be followed by reinstatement of the 30 percent rating for 
PTSD on December 1, 1995.  

Private clinical records dated from May through July 1996 
reflect a private physician's opinion that the veteran was 
unemployable due to his psychiatric problems and chronic back 
pain.  

VA records reflect that the veteran was once again 
hospitalized for treatment for psychiatric complaints 
(exacerbation of depression) from September 10, 1996, to 
October 2, 1996.  It was also noted that he had chronic lower 
back pain.  His hospital treatment included medications.  At 
time of discharge, his mood was moderately depressed, and his 
affect had a decreased range and intensity.  He had average 
intellectual function, and his judgment and insight were 
good.  

He was assigned a TTR from September 10, 1995, through the 
end of October 1996 upon rating decision in January 1997, to 
be followed by reinstatement of the 30 percent evaluation.  

A private physician reported in July 1997 that the veteran 
had been suffering from PTSD for over 13 years and had become 
resistant to various psychiatric and medical treatments.  It 
was noted that the appellant also had back pain, and that his 
Global Assessment of Functioning (GAF) Scale score was 45.  

VA records reflect that the veteran was hospitalized in April 
1998.  The hospital summary indicates that the veteran was 
divorced and unemployed and lived in Mexico.  He had 
previously received medication through the mail but had run 
out.  He was admitted with exacerbation of depression and 
PTSD.  He lived alone and isolated and socially withdrawn.  
He reported anhedonia and decreased sleep, decreased 
appetite, weight loss, and nightmares and flashbacks of 
Vietnam.  He saw dead comrades and reported auditory and 
visual hallucination.  He also reported paranoia and 
irritability.  He stated that the medications had not 
resolved all of his problems but had at least controlled them 
from progressing.  

The RO, in a May 1993 rating action, awarded an increased 
rating of 50 percent for PTSD, effective from June 5, 1996.  

The veteran underwent VA orthopedic examination on January 
26, 1999.  At that time, he reported an increase in lower 
back pain with some radiation down the left lower extremity.  
On physical examination he exhibited lumbar flexion to 55 
degrees, with extension to 5 degrees with bending to 15 
degrees.  Motor function was 5/5 and sensory examination was 
grossly intact.  X-rays showed Grade I spondylolisthesis of 
L5-S1 with degenerative disc disease and significant 
decreased disc space at L5-S1.  

Upon VA psychiatric evaluation on January 27, 1999, the 
veteran indicated that he now lived in Texas.  He said that 
his symptoms had not changed much.  He had dreams of Vietnam 
most every night that would wake him up and once he woke up, 
he never went back to sleep.  He also reported almost 
constant memories or thoughts about his Vietnam service.  The 
veteran reported that he was being seen on a recurring basis 
for his psychiatric problems.  Currently, the veteran lived 
alone.  He took walks and read and liked to work on old cars.  
He had no friends, however, and no longer attended church.  
The veteran reported sometimes using marijuana when his joint 
pain was more than he could bear.  He said that he was 
depressed most of the time and reported difficulty sleeping.  
He felt badly about himself and his energy level was low.  He 
complained of impaired concentration, and while he had had 
suicidal ideation in the past, he had none at the current 
time.  The examiner noted that the veteran avoided Vietnamese 
people because this disturbed him.  He was avoidant and his 
affect was flat and he tended to be isolative.  He had 
multiple symptoms of increased arousal.  He was angry much of 
the time.  

On mental status examination, he was described as tall and 
sullen appearing.  He was cooperative with the examination, 
and his speech was fluent and at a normal rate and rhythm.  
His mood was depressed, and his affect was blunted, although 
appropriate to his expressed thoughts.  His thought process 
was coherent, and he was without any signs or symptoms of 
psychotic process.  At the time of the interview, he was 
without any specific ideas, intentions or plans of harming 
himself or others.  He was awake, alert, and oriented.  The 
examiner's assessment included chronic PTSD and recurrent 
major depressive disorder, and he assigned a GAF score of 45.  

A private physician reported in September 1999 that the 
veteran had a long-standing and chronic psychiatric disorder 
with was unlikely to improve significantly.  It was also 
noted that the veteran had chronic low back lumbar strain 
pain and chronic neck pain.  In summary, it was opined that 
the veteran's prognosis for practical employment was poor.  
The physician noted that employment might be possible if it 
was part-time with flexible hours (2 hours a day) and 
flexible activity.  

At a video conference hearing in September 1999, the veteran 
provided testimony in support of his claim.  He said that he 
continued to have suicidal thoughts.  Tr. at 3.  He was no 
longer able to work as he had problems being around others.  
He lived alone and had no friends.  He had problems being 
around Vietnamese people and reported memory problems.  Tr. 
at 5.  He was easily angered.  Tr. at 6.  His weight 
fluctuated and he took medication as an aid to sleep.  Tr. at 
8.  

Applicable Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability rated 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1998).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

PTSD

Under the rating criteria in effect prior to November 1996, 
the Board finds that the veteran's psychiatric disorder is 
manifested by symptoms which are productive of impairment 
which, with resolution of reasonable doubt in the veteran's 
favor, more nearly approximates what may be characterized as 
severe.  On the latest VA examination, the examiner assigned 
a GAF score of 45 and diagnosed PTSD and major depressive 
disorder.  In the Board's opinion, the record reflects a 
clear history of long-standing depression and disturbed sleep 
with nightmares.  It is the Board's conclusion that the 
veteran's current psychiatric symptoms are productive of 
industrial impairment which, with resolution of reasonable 
doubt in the veteran's favor, can be characterized more 
nearly as "severe" rather than ""definite" or 
"considerable."  38 C.F.R. § 4.7.  His GAF score of 45, is 
itself tantamount to severe impairment due to his psychiatric 
disorder.  Richard, supra.  As VA General Counsel points out:  

There are no bright lines of demarcation 
separating the several amorphous levels 
of disability within the mental disorder 
classificatory scheme.  Indeed, very 
blurred lines exist between...considerable 
and severe, and severe and total.  Due to 
this blurriness -- which seems incurable 
-- there is much room for difference of 
opinion in the evaluation of mental 
disorders.  

VAOPGCPREC 07-89 (O.G.C. Prec. 07-89).  

The 100 percent disability evaluation, however, is not 
warranted under the old criteria as there is no evidence of 
record of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes.  At the time of the latest 
VA examination, the examiner did not report symptoms even 
suggesting that the veteran exhibited profound retreat from 
mature behavior.  

While the Board has determined that the veteran warrants a 70 
percent disability rating for his psychiatric condition under 
the old regulations, it finds that his psychiatric condition 
would not warrant such an evaluation under the new criteria.  
At the January 1999 psychiatric examination the veteran's 
mood was depressed and his affect was blunted.  While it 
appears that he might exhibit some difficulty in adapting to 
stressful circumstances (including a work or a work-like 
setting) and some difficulty in establishing and maintaining 
effective relationships, he did not demonstrate obsessional 
rituals that interfered with routine activities.  He was not 
intermittently illogical, obscure, nor did he demonstrate 
irrelevant speech; near-continuous panic or depression to the 
degree that this affected his ability to function 
independently or appropriately.  Impaired impulse control 
(such as unprovoked irritability with periods of violence) 
and negligence of personal appearance and hygiene were not 
demonstrated.  There is some indication that depression 
impairs his ability to function effectively, however, since 
the other criteria for 70 percent rating are not met, this 
finding alone would not show he reached or more nearly 
approximated the level of impairment contemplated by a 70 
percent evaluation under the new criteria.      

Similarly, a 100 percent evaluation is not warranted under 
the new rating criteria for mental disorders as there is no 
evidence of record as to the veteran exhibiting gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
being a persistent danger to self or others, or the inability 
to perform activities of daily living, disorientation to time 
or place or memory loss for names of close relatives, 
occupation or name.  

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, effective November 7, 1996, and that since 
the veteran's claim for an increased rating was filed before 
the regulatory change occurred, § 4.16(c) would be applicable 
to this claim if warranted.  See Karnas, supra.  Section 
4.16(c) provides that an assignment of a 100 percent 
schedular rating is warranted in cases in which a veteran is 
rated 70 percent disabled due to a psychiatric disorder, the 
psychiatric disorder is the veteran's only compensable 
disability, and the psychiatric disorder is found to preclude 
him from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c); Swann v. Derwinski, 1 Vet. 
App. 20 (1990).  In this case, however, the provisions of 
38 C.F.R. § 4.16(c) are not applicable as service connection 
is also in effect for numerous other disorders.  

Finally, the Board notes the effective date for the grant of 
this increased evaluation is a question that must be 
adjudicated by the RO.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

TDIU

The veteran's service-connected disabilities have been listed 
previously and current clinical findings related to his 
cervical and lower back disorders have been summarized in the 
factual background portion of this decision.  With the grant 
of a 70 percent rating for service-connected PTSD, the 
combined rating for all of the service-connected disabilities 
is 90 percent.  Thus, although the veteran does not have a 
100 percent schedular rating, his combined service-connected 
rating meets the percentage criteria of 38 C.F.R. § 4.16(a) 
(1999).  Therefore, the Board must determine whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  

It is clear that the veteran has significant service-
connected disabilities, demonstrated by the combined rating 
of 90 percent.  A VA examiner assigned a GAF score of 45 in 
January 199 which reflect serious impairment in social and 
occupational functioning.  It also contemplates that the 
veteran would be unable to keep a job.  A private examiner in 
September 1999 opined that the veteran's prognosis for 
employment was poor although possible if flexible hours and 
pay.  The Board notes that marginal employment shall not be 
considered substantially gainful employment.  

Given the obvious impact of his disabilities and the 
extensive limitations concerning a proper work environment, 
the Board finds that the veteran is unable to secure or 
follow a substantially gainful occupation.  Accordingly, he 
is entitled to a TDIU.  The benefit of the doubt is resolved 
in the veteran's favor.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (1998).  

Finally, the Board notes the effective date for the grant of 
this TDIU is a question that must be adjudicated by the RO.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A 70 percent rating for PTSD is granted, subject to 
regulations governing the payment of monetary awards.  

A TDIU due to service-connected disabilities is granted, 
subject to the regulatory criteria relating to the payment of 
monetary awarded.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

